Citation Nr: 1452553	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 3, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD) with dysthymia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from August 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD with dysthymia, effective March 3, 2010.  

The Board observes that the Veteran had entered a notice of disagreement as to the issues of entitlement to service connection for sleep apnea and erectile dysfunction, which were denied in a January 2013 rating decision.  The RO issued a statement of the case in June 2014; however, the Veteran failed to submit a substantive appeal.  As such, these matters are no longer in appellate status and are not properly before the Board.  See 38 C.F.R. § 20.202 (2014).

The Board notes that, in his July 2012 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO; however, August 2012, he withdrew his hearing request.  38 C.F.R. § 20.704(e).

The Board further observes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's claim.  A review of these records reveals that additional VA treatment records dated to June 2014 are located on Virtual VA and the June 2014 statement of the case noted above is located on VBMS.  Nevertheless, the documents located are either duplicative of records already in the paper claims file or not pertinent to the issue on appeal.

In this regard, while such VA treatment records were associated with the record after the agency of original jurisdiction (AOJ) last adjudicated the Veteran's claim in the June 2012 statement of the case, the Board finds that they are not pertinent to the instant claim since they cannot document that the Veteran filed a claim in the interim of the final Board decision and the current effective date for the grant of service connection.  38 C.F.R. § 20.1304(c).  As such, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

 
FINDINGS OF FACT

1.  In a final decision issued on April 9, 2008, the Board denied service connection for PTSD.

2.  On March, 3, 2010, VA received the Veteran's application to reopen his claim of entitlement to service connection for PTSD.

3.  The Veteran did not file a formal or informal claim to reopen his previously denied claim for service connection for PTSD after the April 2008 Board decision and prior to March 3, 2010.
   

CONCLUSION OF LAW

The criteria for an effective date prior to March 3, 2010, for the grant of service connection for PTSD with dysthymia have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Pertinent to the duty to assist, the Board notes that the relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his application to reopen for service connection, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already of record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that he is entitled to an effective date prior March 3, 2010, for the grant of service connection for PTSD with dysthymia, which was awarded in the January 2011 rating decision on appeal.  Specifically, he asserts that the effective date should be March 19, 2003, the date he initially filed a claim for service connection for PTSD.  

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for PTSD, which was received by VA on March 19, 2003. Such was denied by the AOJ in a March 2004 rating decision.  The Veteran appealed this determination to the Board.  In an April 9, 2008 decision, the Board denied the Veteran's claim for service connection for PTSD, finding that he did not have combat duty and none of his alleged in-service stressors had been corroborated.  As the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), the Chairman did not order reconsideration of such decision, and no other exception to finality is applicable, the Board's April 2008 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Thereafter, VA received the Veteran's current claim to reopen his claim for service connection for PTSD on March 3, 2010.  Importantly, shortly after the Veteran filed his claim to reopen, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Given the change in regulation, a September 2010 VA examiner opined that the Veteran's PTSD was related to a fear of hostile military or terrorist activity.  As such, in the January 2011 rating decision, the RO awarded service connection, effective March 3, 2010 (the date VA received his claim to reopen).  

In his statements of record, the Veteran has asserted that the effective date for the grant of service connection for PTSD should be the date VA received his original claim, i.e., March 19, 2003.  However, this claim was adjudicated by the AOJ in the March 2004 rating decision, appealed to the Board, and denied by the Board in April 2008.  Consequently, given the finality of the April 2008 Board decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date.  

While the finality of the April 2008 decision could also be vitiated by a finding of clear and unmistakable (CUE) in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments of the Veteran and his representative do not actually allege CUE, much less reflect the type of specificity need to sufficiently raise such a claim.

Moreover, the Board also finds that there is no document of record that can be construed as an informal or formal claim for service connection for PTSD that was received after the final April 2008 denial, but prior to the receipt of the March 3, 2010 claim.  Importantly, the next submission by the Veteran following the April 2008 Board decision is his March 2010 claim to reopen.   

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's PTSD during this period also cannot constitute a request to reopen a claim for service connection.

Based on the analysis above, after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits prior to the receipt of the Veteran's claim to reopen in March 2010.  The Board recognizes the Veteran's assertions that he had been diagnosed with PTSD at the time of his prior claim in March 2003.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final Board disallowance of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by statute from assigning an effective date prior to March 3, 2010, for the grant of service connection PTSD with dysthymia.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to March 3, 2010 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An effective date prior to March 3, 2010, for the grant of service connection for PTSD with dysthymia is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


